

EXHIBIT 10.4


MICROCHIP TECHNOLOGY INCORPORATED


MANAGEMENT INCENTIVE COMPENSATION PLAN


1. Purposes of the Plan. The Plan is intended to increase shareholder value and
the success of the Company by motivating our key management and senior technical
employees to: (1) perform to the best of their abilities, and (2) achieve the
Company’s objectives. The Plan’s goals are to be achieved by providing such
personnel with incentive awards based on the achievement of goals relating to
the performance of the Company, on the achievement of individual performance
goals, retention-based bonuses, or nonrecurring awards for performance beyond
that expected.
 
2. Definitions.
 
(a) “Award” means, with respect to each Participant, the award determined
pursuant to Section 7(a) below for a Performance Period. Each Award is
determined by a Payout Basis for a Performance Period, subject to the
Committee’s authority under Section 7(a) to increase, eliminate or reduce the
Award otherwise payable.
 
(b) “Base Salary” means as to any Performance Period, the Participant’s
annualized salary rate on the last day of the Performance Period. Such Base
Salary shall be before both (a) deductions for taxes or benefits, and
(b) deferrals of compensation pursuant to Company-sponsored plans.
 
(c) “Board” means the Board of Directors of the Company.
 
(d) “Cash Position” means the Company’s level of cash and cash equivalents.
 
(e) “Code” means the Internal Revenue Code of 1986, as amended.
 
(f) “Committee” means the Compensation Committee of the Board, or a
sub-committee of the Compensation Committee, which shall consist solely of two
or more members of the Board who are not employees of the Company and who
otherwise qualify as “outside directors” within the meaning of Section 162(m).
 
(g) “Company” means Microchip Technology Incorporated or any of its subsidiaries
(as such term is defined in Code Section 424(f)).
 
(h) “Earnings Per Share” means as to any Fiscal Quarter or Fiscal Year, the
Company’s or a business unit’s Net Income, divided by a weighted average number
of common shares outstanding and dilutive common equivalent shares deemed
outstanding, determined in accordance with generally accepted accounting
principles.
 
(i) “Fiscal Quarter” means a fiscal quarter of the Company.
 
(j) “Fiscal Year” means a fiscal year of the Company.
 
(k) “Gross Margin” means the Company’s or a business unit’s net sales for the
Fiscal Quarter or Fiscal Year less the Company’s or a business unit’s, as
applicable, cost of goods sold for the Fiscal Quarter or Fiscal Year, determined
in accordance with generally accepted accounting principles.
 
(l) “Net Income” means as to any Fiscal Quarter or Fiscal Year, the income after
taxes of the Company for the Fiscal Quarter or Fiscal Year determined in
accordance with generally accepted accounting principles.
 
(m) “Operating Cash Flow” means the Company’s or a business unit’s sum of Net
Income plus depreciation and amortization less capital expenditures plus changes
in working capital comprised of accounts receivable,


--------------------------------------------------------------------------------


 
inventories, other current assets, trade accounts payable, accrued expenses,
product warranty, advance payments from customers and long-term accrued
expenses, determined in accordance with generally acceptable accounting
principles.
 
(n) “Operating Expenses” means the sum of the Company’s or a business unit’s
research and development expenses and selling and general and administrative
expenses during a Fiscal Quarter or Fiscal Year.
 
(o) “Operating Income” means the Company’s or a business unit’s income from
operations determined in accordance with generally accepted accounting
principles.
 
(p) “Participant” means an employee of the Company participating in the Plan for
a Performance Period.
 
(q) “Payout Basis” means as to any Performance Period, the criteria established
by the Committee pursuant to Section 5 in order to determine the Awards (if any)
to be paid to Participants. The Payout Basis may contain discretionary elements
to reward additional performance as recommended by the CEO and approved by the
Committee. The criteria may differ from Participant to Participant, or between
groups of Participants.
 
(r) “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) to be applicable to a Participant with respect
to an Award. As determined by the Committee, the Performance Goals applicable to
an Award may provide for a targeted level or levels of achievement based upon
one or more of the following measures, but not limited hereto: Cash Position,
Earnings Per Share, Gross Margin, Net Income, Operating Cash Flow, Operating
Expenses, Operating Profit, Return on Assets, Return on Equity, Return on Sales,
Revenue Growth, and Total Stockholder Return. The Performance Goals may differ
from Participant to Participant and from Award to Award. The Committee may
appropriately adjust any evaluation of the performance under a Performance Goal
to exclude (i) any extraordinary non-recurring items as described in Accounting
Principles Board Opinion No. 30 and/or in management’s discussion and analysis
of financial conditions and results of operations appearing in the Company’s
quarterly and annual reporting with Securities and Exchange Commission for the
applicable year, or (ii) the effect of any changes in accounting principles
affecting the Company’s or a business unit’s reported results.
 
(s) “Performance Period” means any Fiscal Quarter or Fiscal Year , or such other
longer period but not in excess of five Fiscal Years, as determined by the
Committee in its sole discretion.
 
(t) “Plan” means this Performance Bonus Plan.
 
(u) “Plan Year” means the Company’s fiscal year.
 
(v) “Return on Assets” means the percentage equal to the Company’s or a business
unit’s Operating Income before incentive compensation, divided by average net
Company or business unit, as applicable, assets, determined in accordance with
generally accepted accounting principles.
 
(w) “Return on Equity” means the percentage equal to the Company’s Net Income
divided by average shareholder’s equity, determined in accordance with generally
accepted accounting principles.
 
(x) “Return on Sales” means the percentage equal to the Company’s or a business
unit’s Operating Income before incentive compensation, divided by the Company’s
or the business unit’s, as applicable, revenue, determined in accordance with
generally accepted accounting principles.
 
(y) “Revenue Growth” means the Company’s or a business unit’s net sales for the
Fiscal Quarter or Fiscal Year, determined in accordance with generally accepted
accounting principles, compared to the net sales of the immediately preceding
quarter.

2

--------------------------------------------------------------------------------


 
(z) “Section 162(m)” means Section 162(m) of the Code, or any successor to
Section 162(m), as that Section may be interpreted from time to time by the
Internal Revenue Service, whether by regulation, notice or otherwise.
 
(aa) “Total Stockholder Return” means the total return (change in share price
plus reinvestment of any dividends) of a share of the Company’s common stock.


3. Plan Administration.
 
(a) The Plan may be administered by different administrators with respect to
different groups of Participants. The Committee shall be responsible for the
general administration and interpretation of the Plan and for carrying out its
provisions. The Committee may delegate its general administration and
interpretation authority to a committee of employees as the Plan relates to
Participants other than executive officers. The Committee may delegate specific
administrative tasks to Company employees or others as appropriate for proper
administration of the Plan. The Committee and its delegates shall have such
powers as may be necessary to discharge their duties hereunder, including, but
not by way of limitation, the following powers and duties, but subject to the
terms of the Plan:


(i) discretionary authority to construe and interpret the terms of the Plan, and
to determine eligibility, Awards and the amount, manner and time of payment of
any Awards hereunder;


(ii) to prescribe forms and procedures for purposes of Plan participation and
distribution of Awards; and


(iii) to adopt rules, regulations and bylaws and to take such actions as it
deems necessary or desirable for the proper administration of the Plan.


(b) Any rule or decision by the Committee or its delegates that is not
inconsistent with the provisions of the Plan shall be conclusive and binding on
all persons, and shall be given the maximum deference permitted by law.


4. Eligibility. The employees eligible to participate in the Plan for a given
Performance Period shall be those employees of the Company who based on their
individual position and Company criteria have a significant impact on the
Company’s performance as determined by the Committee. No person shall be
automatically entitled to participate in the Plan.


5. Performance Goal Determination. The Company’s Chief Executive Officer shall
provide the Committee with recommendations as to the criteria underlying the
Performance Goals. The CEO may make recommendations as to discretionary elements
to reward additional performance. The Committee shall have complete authority to
accept, modify or reject such recommendations, or to eliminate the Awards
entirely.
 
6. Determination of Payout Basis. The Committee, in its sole discretion, shall
establish a Payout Basis for purposes of determining the Award (if any) payable
to each Participant. Each Payout Basis shall (a) be based on a comparison
performance to the Performance Goals, (b) provide for the payment of Awards if
the Performance Goals for the Performance Period are achieved. Discretionary
elements may be identified at the same time as the criteria underlying the
Performance Goals are set, or they may be later determined at the Committee’s
discretion. Awards may be a specific dollar amount, or a percentage of base
salary.


7. Determination of Awards; Award Payment.
 
(a) Determination and Certification. After the end of each Performance Period,
the Committee shall determine the extent to which the Performance Goals
applicable to each Participant for the Performance Period were

3

--------------------------------------------------------------------------------


 
achieved or exceeded. The Award for each Participant shall be determined by
applying the Payout Basis to the level of actual performance that has been
determined by the Committee, and adding any discretionary element that has been
determined by the Committee. Notwithstanding any contrary provision of the Plan,
the Committee, in its sole discretion, may increase, eliminate or reduce the
Award payable to any Participant below that which otherwise would be payable
under the Payout Basis.
 
(b) Right to Receive Payment. Each Award under the Plan shall be paid solely
from the general assets of the Company. Nothing in this Plan shall be construed
to create a trust or to establish or evidence any Participant’s claim of any
right to payment of an Award other than as an unsecured general creditor with
respect to any payment to which he or she may be entitled. Unless otherwise
approved by the Committee, a Participant needs to be employed by the Company
from the beginning of the applicable Performance Period through the Award
payment date to receive an Award payout hereunder.
 
(c) Form of Distributions. The Company shall distribute all Awards to the
Participant in cash.
 
(d) Deferral. The Committee may defer payment of Awards, or any portion thereof,
to Participants as the Committee, in its discretion, determines to be necessary
or desirable to preserve the deductibility of such amounts under Section 162(m).
In addition, the Committee, in its sole discretion, may permit a Participant to
defer receipt of the payment of cash that would otherwise be delivered to a
Participant under the Plan. Any such deferral elections shall be subject to such
rules and procedures as shall be determined by the Committee in its sole
discretion.


8. Term of Plan. The Plan shall become effective October 1, 2006. The Plan shall
continue until terminated under Section 9 of the Plan.


9. Amendment and Termination of the Plan. The Committee may amend, modify,
suspend or terminate the Plan, in whole or in part, at any time, including the
adoption of amendments deemed necessary or desirable to correct any defect or to
supply omitted data or to reconcile any inconsistency in the Plan or in any
Award granted hereunder; provided, however, that no amendment, alteration,
suspension or discontinuation shall be made which would impair any payments to
Participants made prior to such amendment, modification, suspension or
termination, unless the Committee has made a determination that such amendment
or modification is in the best interests of all persons to whom Awards have
theretofore been granted. To the extent necessary or advisable under applicable
law, Plan amendments shall be subject to shareholder approval. At no time before
the actual distribution of funds to Participants under the Plan shall any
Participant accrue any vested interest or right whatsoever under the Plan except
as otherwise stated in this Plan.


10. Withholding. Distributions pursuant to this Plan shall be subject to all
applicable federal and state tax and withholding requirements.


11. At-Will Employment. No statement in this Plan should be construed to grant
any employee an employment contract of fixed duration or any other contractual
rights, nor should this Plan be interpreted as creating an implied or an
expressed contract of employment or any other contractual rights between the
Company and its employees. The employment relationship between the Company and
its employees is terminable at-will. This means that an employee or the Company
may terminate the employment relationship at any time and for any reason or no
reason.


12. Successors. All obligations of the Company under the Plan, with respect to
awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.


13. Indemnification. Each person who is or shall have been a member of the
Committee, of the Board, or their delegates shall be indemnified and held
harmless by the Company against and from (a) any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any

4

--------------------------------------------------------------------------------



action taken or failure to act under the Plan or any award, and (b) from any and
all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
claim, action, suit, or proceeding against him or her, provided he or she shall
give the Company an opportunity, at its own expense, to handle and defend the
same before he or she undertakes to handle and defend it on his or her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, by contract, as a matter of
law, or otherwise, or under any power that the Company may have to indemnify
them or hold them harmless.


14. Nonassignment. The rights of a Participant under this Plan shall not be
assignable or transferable by the Participant except by will or the laws of
intestacy.


15. Governing Law. The Plan shall be governed by the laws of the State of
Arizona, without regard to conflicts of law provisions thereunder.


5

--------------------------------------------------------------------------------

 